DETAILED ACTION

Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borkar (US 2007/0074011 A1).

With regards to Claim 1, Borkar teaches an information processing apparatus, comprising: a memory (i.e., Figure 5; 550); and a first processor coupled to the memory and configured to (i.e., Figure 5; 530): identify a maximum operating frequency of each of a plurality of second processors (i.e., According to embodiments of the disclosed subject matter in this application, cores in a many-core processor may be periodically tested to obtain and/or refresh their dynamic profiles. The dynamic profile of a core may include information on its maximum operating frequency, power consumption, power leakage, functional correctness, and other parameters, Paragraph 17), when executing a plurality of processes to be subjected to parallel processing by the plurality of second processors, measure a load value representing a magnitude of a load of each of the plurality of processes (i.e., a task may be received by the OS. At block 1020, the OS may analyze the task to determine its requirements (e.g., performance and power requirements), Paragraph 48; Paragraph 42), and determine, based on the identified maximum operating frequency of each of the plurality of second processors and the measured load value of the plurality processes, a specific processor as an assignment destination of each of the plurality of processes from the plurality of second processors (i.e., the information so obtained may indicate which cores are generating more heat than others so that the OS may allocate cores to tasks accordingly to avoid concentrating on those cores that tend to generate more heat, Paragraph 23; task may be received by the OS. At block 1020, the OS may analyze the task to determine its requirements (e.g., performance and power requirements), Paragraph 48; Paragraph 49).

With regards to Claim 3, Borkar teaches wherein the first processor is configured to determine the specific processor as the assignment destination of each of the plurality of processes so that an operating frequency of a processor as the assignment destination is higher for a process having a larger load among the plurality of processes (i.e., For example, cores with high maximum operating frequency may be labeled as fast cores; cores with low power consumption may be labeled as low power consumption cores; cores with good trending information may be labeled as reliable cores; etc. Based on dynamic profiles and the grouping information, the operating system ("OS") or an intermediate software layer may allocate a task to those cores that are most suitable for the task. For example, if the task requires intensive computation, the task may be assigned to fast cores, Paragraph 18).

With regards to Claim 4, Borkar teaches assign each of the plurality of processes to the specific processor as the assignment destination, and cause the plurality of processes to be subjected to parallel processing by the plurality of second processors (i.e.,  Yet in another embodiment, the core binning module may group cores into a few basic bins according to some parameters such as operating speed and power consumption after the dynamic profiles are built for all of the cores; and group cores into other sets of bins according to specific requirements of the task under the direction of the OS when a task is received. Bins formed for a specific task (or tasks) may be dismantled or kept after the task(s) has/been completed, Paragraph 42).

With regards to Claim 5, Borkar teaches wherein each of the plurality of second processors has a higher operating frequency according to a decrease in a temperature of each of the plurality of second processors (i.e., The power consumption measuring module may also measure a core's power consumption by measuring the current drain by the core, voltage drop, or even the temperature of the core…Temperature sensors 220 may work with the power consumption measuring module to measure temperature increase resulted from power consumption by each core …Temperature sensors 220 may also be used to determine temperature variation across the die of a many-core processor and to identify hot spots in the die. The information so obtained may indicate which cores are generating more heat than others so that the OS may allocate cores to tasks accordingly to avoid concentrating on those cores that tend to generate more heat, Paragraph 23)

The limitations of Claim 6 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 7 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 9 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 10 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 11 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.

	
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 24, 2022